Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 8, 2010 in a personal injury action. The order granted the motion of defendants Salvatore Spinuzza and LaBella Sicilia, Inc. for summary judgment and dismissed the complaint and all cross claims against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court. Present — Scudder, P.J., Peradotto, Lindley, Green and Gorski, JJ.